DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The priority for this application is the filing date 06/25/2019.

Status of Claims
	Claims 18-32 are pending.
	Claims 21-23 have been withdrawn from consideration.
	Claims 1-17 have been cancelled

Election/Restrictions
Applicant’s election without traverse of Invention II (Method) and Species 1 (Figures 2A-5C) in the reply filed on 06/07/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As explained in the interview on 10/27/2021, the narrowed range of about 50 to about 99 percent is not supported within the original disclosure.  During the interview the examiner requested further clarification/documentation of support.  The applicant’s arguments broadly point to Figures 2A-3D and 5B for support.  This is not persuasive because the Figures fail to show any range and definitely do not show any values on the lower end of the claimed range.  Therefore there is no support within the original disclosure for the about 50 percent value.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 and 24-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The amendments to the independent claims and the new claims comprise a plurality of antecedent basis issues.  Specifically, line 2 of independent claims 18, 25, and 29 recite “an implant”, but the implant was already defined in line 1.  The applicant is advised to amend line 2 to recite “the implant”.
Additionally claim 25 refers to “the bone” in line 5, but all other recitations refer to this structure as “the glenoid bone”.  The applicant is advised to amend line 5 to recite “the glenoid bone”.
Claims 27 and 31 recite “an implant” in line 3, but the implant was already defined in their independent claims.  The applicant is advised to amend line 3 to recite “the implant”.
Claims 27 and 31 recite “a glenoid bone” in line 3, but this bone was already defined in their independent claims.  The applicant is advised to amend line 3 to recite “the glenoid bone”.
As explained in the interview on 10/27/2021, the requirement for the distal bearing surface of the prosthetic component to form a negative of a cross-sectional profile of the aperture is vague and renders the claim indefinite.  This phrasing is present within the original disclosure, but there is no further explanation or details.  The applicant’s arguments failed to provide any further clarification as to how the negative is determined and the scope of this limitation in its current form.  A negative is commonly known in the art as an exact opposite or mirror.  However, that does not appear to be the case here because the aperture of the frame includes various openings and 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18, 24-26, 29, and 30, is/are rejected under 35 U.S.C. 102(a)(1)&(2) as being anticipated by Lappin et al (Lappin) US 2013/0261753 A1.
	Lappin discloses the same invention being a method of inserting a anatomic glenoid implant (Figures 6-8) comprising the steps of anchoring a frame 160 of the implant defining a aperture 80 or 86a and coupling a prosthetic component 20 of the 
In regards to claims 25, Lappin further discloses posts 42 comprising the distal bearing surface which fill apertures and extend beyond the lower surface of the frame to come into contact with the glenoid bone (shown best in Figures 7 and 8).
	In regards to claim 26, the distal bearing surfaces extending along the posts of Lappin and the apertures have cylindrical shapes and are negatives of each other.  In view of the 112 rejection above this configuration reads upon the claim language as much as the applicant’s own invention.
	In regards to claims 29 and 30, Lappin discloses that the size, shape, and location of apertures 80/86a can be varied to meet the specific needs of the patient [0047].  Specifically, the large central aperture 80 of Lappin is clearly about 20 or 30 percent of the total cross-sectional area encompassed by the frame (shown best in Figure 9).  Additionally claim 30 defines a narrower range than claim 29, but defines this range extremely broadly.  Specifically the lower end of the range is defined as about 50 percent.  This would lend itself to include values above and below 50 percent such as 40 or 60 percent.  The claim further defines the value as “approximately in the range of…”  This would lend itself to include further values above and below the broader range such as 30 percent.  In view of the doubly broad range, the cross-sectional area of the large central opening of Lappin is deemed to be about 30 % and read upon the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lappin in view of Shultz et al (Shultz) US 2006/0020344A1.  
	Lappin discloses the invention substantially as claimed being described above.  However, Lappin does not disclose the step of replacing the prosthetic component with a different sized component.
	Shultz teaches the use of a glenoid implant comprising a kit containing a plurality of different sized prosthetic components (Figure 8) in the same field of endeavor for the purpose of providing the surgeon with the ability to test fit a plurality of components to get the best fit for each patient.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of different sized prosthetic components as taught by Shultz with the system of Lappin in order to provide a allow the surgeon to test fit multiple sized glenoid components to meet the specific needs of each patient.

Claims 20, 28, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lappin in view of Burkhead et al (Burkhead) USPN 4,964,865.  
	Lappin discloses the invention substantially as claimed comprising a press fit connection between the frame and prosthetic component.  However, Lappin does not disclose the use of snap fit connectors.
	Burkhead teaches the use of a glenoid implant comprising a prosthetic component coupled to a frame component using a plurality of snap fit connections 306/211 (Figure 9) in the same field of endeavor for the purpose of providing a releasable connection enabling repairs and revisions.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the snap fit connector structures as taught by Burkhead with the implant of Lappin in order to provide a secure connection between the frame and prosthetic component that enables removal of the prosthetic component for revisions.  

Claims 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lappin in view of Baum et al (Baum) US 2005/0261775 A1.  
	Lappin discloses the invention substantially as claimed comprising the step of forming a plurality of holes in the glenoid for receiving the central larger pin 40 and smaller outer pins 42.  However, Lappin does not disclose the use of anchor pockets on the frame for securing to these holes.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the smaller apertures in the frame of Lappin to include anchor pockets as taught by Baum in order to provide a secure connection between the frame and glenoid bone prior to insertion of the prosthetic component.  

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive.
As an initial note, as explained in the examiner’s interview summary there were many concerns with respect to 112 issues and broad interpretation of the art of record preventing the proposed claims from being allowed.  The examiner did not specifically agree that these amendments would place the application in condition for allowance.  Upon further review the applicant’s amendments and arguments fail to overcome the art of record and create new 112 issues.  The new matter and indefiniteness issues have been addressed above.  Additionally, as previously explained the distal bearing surface of Lappin can be interpreted to extend up, over, and around the circumference of the posts.  Therefore the bearing surface can be broadly interpreted to read upon the current claim amendments.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner